COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bumgardner and Agee
Argued at Alexandria, Virginia


VESSELIN A. PANAJOTOV
                                           MEMORANDUM OPINION * BY
v.   Record No. 1054-01-4                JUDGE JAMES W. BENTON, JR.
                                                JUNE 4, 2002
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                     Stanley P. Klein, Judge

          Mark J. Petrovich (Martin, Arif, Petrovich &
          Walsh, on brief), for appellant.

          Stephen R. McCullough, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     The sole issue raised by this appeal is whether the evidence

was sufficient for the jury to convict Vesselin A. Panajotov of

receiving stolen property in violation of Code § 18.2-108.   We

affirm the conviction.

                                 I.

     When the issue of the sufficiency of the evidence is raised

"[o]n appeal, 'we review the evidence in the light most favorable

to the Commonwealth, granting to it all reasonable inferences

fairly deducible therefrom.'"    Archer v. Commonwealth, 26 Va. App.
1, 11, 492 S.E.2d 826, 831 (1997)(citation omitted).    So viewed,


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
the evidence proved that on June 30, 2000 Panajotov entered an

Office Depot store in Fairfax County to return a clock and several

other items.    Indicating the items had been purchased in a

Maryland store that same day, Panajotov told the salesperson "his

boss bought the clock and . . . didn't need it anymore."    After

the salesperson examined the receipt and gave Panajotov $617.14

for the items, another employee called the police because the

store manager thought Panajotov was suspicious.

       When Panajotov left the store, the store manager followed

him.   Although Panajotov's car was on the parking lot with its

engine engaged, Panajotov walked to the back of the building and

did not return to his car for about an hour.   When Panajotov

returned to his car, a Fairfax police officer was waiting for him.

Panajotov spoke to the officer and permitted the officer to search

his car.    Inside the car, the officer saw a map of Virginia and

Maryland and a listing of Office Depot stores.    In the trunk of

the car, the officer saw nine new clocks in sealed boxes.      Four of

the boxes contained retail store labels.   Panajotov told the

officer that the items in the trunk belonged to "Gregory" and that

"Gregory" had purchased the clocks from another man and intended

to sell the clocks to Office Depot to make a profit.   He told the

officer he had spent the past hour looking for "Gregory" and had

left the car's engine engaged to allow the air conditioning to

function.    The officer arrested Panajotov and, during a search

incident to the arrest, found cash in excess of $2,000.

                                - 2 -
     Daniel Salas, a general manager for Office Depot, testified

that four labels on the boxes recovered from the trunk of

Panajotov's car indicated the clocks were from Office Depot's

stock.   Each label had a "SKU number . . . that positively

identifies that . . . particular box" and other numbers indicating

particular stores.   For example, one of the boxes was from store

655, one was from store 565, and another one was from store 381.

     Bill Krueger, a store manager for Office Depot store 655 in

Virginia Beach, testified that he used the store's computer to

check the "SKU" identity number from the label of one of the

boxes.   Although the computer inventory program indicated the

store had two of the clocks, none were in the store and none had

been sold.   Krueger testified that the inventory system is

reliable and that inventory items unaccounted for may be stolen,

incorrectly tagged, or missing in the store.   He further testified

that an inventory of the store's merchandise on May 24, 2000,

approximately a month before Panajotov's arrest, disclosed that

those clocks were in the store.

     Kurt Luedtke, a manager for Office Depot store 565, testified

he also checked the "SKU" number of one of the boxes recovered

from Panajotov's trunk.   The label indicated the clock came from

his store.   Although his store's inventory system indicated the

store had three clocks, he determined the store only had two.    In

late May 2000, however, when they performed an inventory of the

clocks in the store, none were missing.

                               - 3 -
     Panajotov testified he met "Greg" at a bar in New Jersey and

drove him to a business warehouse where they filled the car with

microwave ovens, clocks, and thermostats.   Panajotov could not

recall the name of the business.   He agreed to drive "Greg" to

Washington, D.C. so that "Greg" could sell the items.   Panajotov

testified that all the items belonged to "Greg" and that "Greg"

sold many of them at businesses and homes between New Jersey and

Virginia.   On one occasion, they stopped at an Office Depot to

purchase a clock because "Greg" said a customer had requested a

receipt.    "Greg" later asked Panajotov to return the items to an

Office Depot store to obtain cash.

     The jury convicted Panajotov of receiving stolen property.

                                III.

     The principal is well established that circumstantial

evidence may be sufficient to establish a fact beyond a reasonable

doubt.   Starks v. Commonwealth, 225 Va. 48, 55, 301 S.E.2d 152,

156 (1983).   See also Leeth v. Commonwealth, 223 Va. 335, 339, 288
S.E.2d 475, 477 (1982).   The evidence proved that Panajotov had

nine clocks in their original store wrappers.   Four of the nine

clocks had labels that identified them as belonging to specific

Office Depot stores.   Based on the "SKU number that positively

identifies . . . [each] particular box," the store managers

testified that those boxes were missing from specific stores and

had not been sold.



                                - 4 -
     The jury did not have to accept Panajotov's explanation of

his possession of the clocks.    "The credibility of the witnesses

and the weight accorded the evidence are matters solely for the

fact finder who has the opportunity to see and hear that evidence

as it is presented."   Sandoval v. Commonwealth, 20 Va. App. 133,

138, 455 S.E.2d 730, 732 (1995).      From the proof that the two

stores were missing unsold clocks and that the clocks in

Panajotov's car trunk came from those stores, the jury could

conclude beyond a reasonable doubt that the clocks had been

stolen.

                                IV.

     "Knowledge that the goods received were stolen property is

an essential element of the crime, one which the Commonwealth

must prove beyond a reasonable doubt."       Lewis v. Commonwealth,

225 Va. 497, 503, 303 S.E.2d 890, 893 (1983).      "Guilty knowledge

'is sufficiently shown if the circumstances proven are such as

must have made or caused the recipient of stolen goods to

believe they were stolen.'"     Shaver v. Commonwealth, 30 Va. App.
789, 800-01, 520 S.E.2d 393, 399 (1999).      "Absent proof of an

admission against interest, such knowledge necessarily must be

shown by circumstantial evidence."       Lewis, 225 Va. at 503, 303

S.E.2d at 893.

     The evidence proved that although Panajotov resided in New

Jersey, he was returning a clock to a store in Virginia.

Panajotov possessed a list of Office Depot stores and had nine new

                                 - 5 -
clocks, some of which were from Office Depot Stores that were

missing clocks.   He had returned one clock in exchange for cash

and he possessed over $2,000 in cash.   He exhibited suspicious

conduct after exchanging the clock for cash.

     The jury could conclude from these facts and the improbable

nature of Panajotov's testimony that Panajotov knew the clocks

were stolen and that he had taken one of the clocks to the store

to obtain money for it knowing that it and the other clocks were

stolen.   We hold that the evidence was sufficient to prove beyond

a reasonable doubt that Panajotov knew the clocks he possessed

were stolen, and we affirm the judgment of conviction for

violating Code § 18.2-108.

                                                    Affirmed.




                               - 6 -